Citation Nr: 0736227	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

In February 2007, the veteran and his wife testified at a 
Central Office hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

The Board observes that the veteran was furnished a statement 
of the case in February 1996, on the issue of entitlement to 
a compensable evaluation for service connected skin disorder.  
In the cover letter sent with the statement of the case, the 
veteran was advised that in order to perfect his appeal to 
the Board, he must timely file a substantive appeal.  As this 
issue was not thereafter addressed in any correspondence from 
the veteran or his representative, the Board has concluded 
that the veteran is not currently seeking appellate review 
with respect to this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's new and 
material evidence claim.

Initially, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006)).  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  Id.  

The June 2005 VCAA letter accurately noted that the veteran's 
claim was last denied in November 1982 on the basis that the 
evidence was not sufficient to reopen his claim for a back 
injury.  This notice, however, does not comply with Kent 
because the veteran was not then advised of the element 
required to establish service connection that was previously 
found insufficient, thereby depriving him of an opportunity 
to effectively participate in the adjudication process.  
Thus, the RO/AMC should send the veteran and his 
representative a corrective VCAA letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) and includes a 
description of the evidence needed to substantiate the claim 
for service connection for residuals of a back injury based 
on new and material evidence by informing him of the element 
required to establish service connection that was found 
insufficient in the prior denials (i.e. evidence relating his 
current back disability to service.) 

Relevant ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) that includes a description of 
the evidence needed to substantiate the 
claim of entitlement to service 
connection for residuals of a back injury 
based on new and material evidence by 
informing him of the element required to 
establish service connection that was 
found insufficient in the previous 
denials, as outlined by the Court in 
Kent.  Specifically, the veteran should 
be advised that the evidence needed to 
substantiate the claim for service 
connection is medical evidence (e.g., 
medical opinion) that indicates that his 
currently diagnosed low back disability 
is causally related to his complaint of 
back pain documented during his military 
service.  

2.  Obtain any relevant records 
adequately identified by the veteran, 
including any ongoing medical records 
pertinent to the disability on appeal, 
including VA treatment records dating 
since July 2005.

3.  The RO/AMC should then readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



